Citation Nr: 0707541	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  06-23 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Martinsburg, West Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital from March 
29, 2005 to April 6, 2005.



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The appellant served on active duty from May 1975 to May 
1979.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a April 2005 decision in which 
the VAMC denied the appellant's claim for payment or 
reimbursement of unauthorized medical expenses incurred at a 
private hospital from March 29, 2005 to April 6, 2005.  In 
June 2005, the appellant filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in May 2006, 
and the appellant filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in June 2006.

For the reason expressed below, the matter is being remanded 
to the VAMC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

In his June 2006 Substantive Appeal, the appellant requested 
a hearing before a Veterans Law Judge (VLJ) at a local VA 
office (Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the VA Regional Offices (ROs) schedule and 
conduct travel board hearings, a remand of this matter to the 
VAMC, for transfer of the claims file to the RO in 
Huntington, West Virginia, for hearing purposes, is 
warranted.

Accordingly, this matter is hereby REMANDED to the VAMC for 
the following action:

1.  The VAMC should transfer the claims 
file to the Huntington RO for hearing 
purposes.

2.  The Huntington RO should schedule the 
appellant for a travel board hearing, in 
accordance with his June 2006 request.  
The RO should notify the appellant of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2006).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



